DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	Applicant’s election without traverse of Invention I, claims 1-11, in the reply filed on 2/15/2022 is acknowledged.  Claims 12-14 and 18 are withdrawn.  Claims 1-11 are now pending.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claims 2 and 3 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites “pH of more than 5.0” and claim 3 recites “pH of more than 6.0”, these pH values can be more than 7 which is the limitation in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite 
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claim 5 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “0-100 mg”, and the claim also recites “20-80 mg” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

s 1-4, 7-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2015/0152282).
	Wang et al. disclose an aqueous coating composition comprising a stable aqueous dispersion of polymer particles such as vinyl acetate, butyl acrylate or methacrylic acid having a pH of 5.6 or 6.4, and at least one colloidal silica having an average particle diameter ranging from 2 to 150 nm, wherein the coating composition can be applied to substrates including wood (claim 1, [0036], [0054], Table 3).  The “forming an anti-grain-puffing coating” is an intension of use.
The limitations of claims 2 and 3 can be found in Wang et al. at Table 3, where it discloses the pH values of 5.6 or 6.4.
The limitations of claim 4 can be found in Wang et al. at Table 1, where it discloses the butyl acrylate, methyl methacrylate or methacrylic acid.
The limitations of claim 7 can be found in Wang et al. at Table 2, where it discloses the dispersion of acrylates.  
The limitations of claim 8 can be found in Wang et al. at Table 3, where it discloses the weight solids of 50%.  
The limitations of claim 9 can be found in Wang et al. at [0036], where it discloses the particle diameter of 3 to 50 nm.  
The limitations of claim 11 can be found in Wang et al. at [0054], where it discloses the wood substrate.  

Claim Rejections - 35 USC § 103

11.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claim Rejections - 35 USC § 102/103

12.	Claim 5 is rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Wang et al. (US 2015/0152282).
The disclosure of Wang et al. is adequately set forth in paragraph 10 and is incorporated herein by reference.
	When the (structure or composition) recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed (structure or composition), the claimed physical properties relating to hydroxyl value would be expected to be present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

13.	Claim 10 is rejected under 35 U.S.C. 103(a) as obvious over Wang et al. (US 2015/0152282).
The disclosure of Wang et al. is adequately set forth in paragraph 10 and is incorporated herein by reference.
Wang et al. disclose that the aqueous dispersion of polymer particles is 85.6% (1000-144.09, Table 4) and that the higher the silica content, the more concentrated the resulting colloidal silica dispersion ([0038]).  
In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  The amount of silica can be used to adjust the pH value of the coating composition.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to achieve the relative amount of this concentration via the routine optimization process and thereby obtain the present invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/HUI H CHIN/Primary Examiner, Art Unit 1762